
	
		II
		110th CONGRESS
		1st Session
		S. 1509
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Ms. Landrieu (for
			 herself, Mr. Kerry,
			 Mr. Nelson of Florida, and
			 Mr. Martinez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve United States hurricane forecasting,
		  monitoring, and warning capabilities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improved Hurricane Tracking and
			 Forecasting Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Scatterometers on
			 satellites are state-of-the-art radar instruments which operate by transmitting
			 high-frequency microwave pulses to the ocean surface and measuring echoed radar
			 pulses bounced back to the satellite.
			(2)Scatterometers
			 can acquire hundreds of times more observations of surface wind velocity each
			 day than can ships and buoys, and are the only remote-sensing systems able to
			 provide continuous, accurate and high-resolution measurements of both wind
			 speeds and direction regardless of weather conditions.
			(3)The Quick
			 Scatterometer satellite (QuikSCAT) is an ocean-observing satellite launched on
			 June 19, 1999, to replace the capability of the National Aeronautics and Space
			 Administration Scatterometer (NSCAT), an instrument which lost power in 1997, 9
			 months after launch in September 1996.
			(4)The QuikSCAT
			 satellite has the operational objective of improving weather forecasts near
			 coastlines by using wind data in numerical weather-and-wave prediction, as well
			 as improve hurricane warning and monitoring and acting as the next El
			 Nino watcher for the National Aeronautics and Space
			 Administration.
			(5)The QuikSCAT
			 satellite was built in just 12 months and was launched with a 3-year design
			 life, but continues to perform per specifications, with its backup transmitter,
			 as it enters into its 8th year—5 years past its projected lifespan.
			(6)The QuikSCAT
			 satellite provides daily coverage of 90 percent of the world’s oceans, and its
			 data has been a vital contribution to National Weather Service forecasts and
			 warnings over water since 2000.
			(7)Despite its
			 continuing performance, the QuikSCAT satellite is well beyond its expected
			 design life and a replacement is urgently needed because, according to the
			 National Hurricane Center, without the QuikSCAT satellite—
				(A)hurricane
			 forecasting would be 16 percent less accurate 72 hours before hurricane
			 landfall and 10 percent less accurate 48 hours before hurricane landfall
			 resulting in—
					(i)with a 16 percent
			 loss of accuracy at 72 hours before landfall, the area expected to be under
			 hurricane danger would rise from 197 miles to 228 miles on average; and
					(ii)with a 10
			 percent loss of accuracy at 48 hours before landfall, the area expected to be
			 under hurricane danger would rise from 136 miles to 150 miles on average;
			 and
					(B)greater
			 inaccuracy of this type would lead to more false alarm
			 evacuations along the Gulf Coast and Atlantic Coast and decrease the
			 possibility of impacted populations sufficiently heeding mandatory
			 evacuations.
				(8)According to
			 recommendations in the National Academies of Science report entitled “Decadal
			 Survey”, a next generation ocean surface wind vector satellite mission is
			 needed during the three year period beginning in 2013.
			(9)According to the
			 National Hurricane Center, a next generation ocean surface vector wind
			 satellite is needed to take advantage of current technologies that already
			 exist to overcome current limitations of the QuikSCAT satellite and enhance the
			 capabilities of the National Hurricane Center to better warn coastal residents
			 of possible hurricanes.
			3.Program for
			 improved ocean surface winds vector satellite
			(a)RequirementThe Administrator of the National Oceanic
			 and Atmospheric Administration shall, in consultation with the Administrator of
			 the National Aeronautics and Space Administration and the head of any other
			 department or agency of the United States Government designated by the
			 President for purposes of this section, carry out a program for an improved
			 ocean surface winds vector satellite.
			(b)PurposesThe
			 purposes of the program required under subsection (a) shall be to provide for
			 the development of an improved ocean surface winds vector satellite in order
			 to—
				(1)address science
			 and application questions related to air-sea interaction, coastal circulation,
			 and biological productivity;
				(2)improve
			 forecasting for hurricanes, coastal winds and storm surge, and other
			 weather-related disasters;
				(3)ensure continuity
			 of quality for satellite ocean surface vector wind measurements so that
			 existing weather forecasting and warning capabilities are not degraded;
				(4)advance satellite
			 ocean surface vector wind data capabilities; and
				(5)address such
			 other matters as the Administrator of the National Oceanic and Atmospheric
			 Administration, in consultation with the Administrator of the National
			 Aeronautics and Space Administration, considers appropriate.
				(c)Annual
			 reports
				(1)Reports
			 requiredNot later than six months after the date of the
			 enactment of this Act and annually thereafter until the termination of the
			 program required under subsection (a), the Administrator of the National
			 Oceanic and Atmospheric Administration shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Science and Technology of the House of Representatives a report on the program
			 required under subsection (a).
				(2)ElementsEach
			 report under paragraph (1) shall include the following:
					(A)A current
			 description of the program required under subsection (a), including the amount
			 of funds expended for the program during the period covered by such report and
			 the purposes for which such funds were expended.
					(B)A description of
			 the operational status of the satellite developed under the program, including
			 a description of the current capabilities of the satellite and current estimate
			 of the anticipated lifespan of the satellite.
					(C)A description of
			 current and proposed uses of the satellite by the United States Government, and
			 academic, research, and other private entities, during the period covered by
			 such report.
					(D)Any other matters
			 that the Administrator of the National Oceanic and Atmospheric Administration,
			 in consultation with the Administrator of the National Aeronautics and Space
			 Administration, considers appropriate.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 National Oceanic and Atmospheric Administration $375,000,000 to carry out the
			 program required under subsection (a).
			
